          Case 1:20-cr-00184-JLS Document 28 Filed 07/27/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

     v.
                                                              20-CR-184
MELANIE THOMPSON,

                            Defendant.



          NOTICE OF MOTION AND MOTION TO SEAL GOVERNMENT’S
          RESPONSE TO DEFENDANT’S SENTENCING MEMORANDUM

      THE UNITED STATES OF AMERICA, by and through its attorneys, James P.

Kennedy, Jr., United States Attorney, and Jeffrey T. Fiut, Special Assistant United States

Attorney, of counsel, hereby moves this Court to seal the Government’s Response to

Defendant’s Sentencing Memorandum.


      DATED: Buffalo, New York, July 27, 2021.

                                                JAMES P. KENNEDY, JR.
                                                United States Attorney

                                         BY:    s/Jeffrey T. Fiut
                                                Special Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                (716) 843-5796
                                                Jeffrey.Fiut@usdoj.gov
               Case 1:20-cr-00184-JLS Document 28 Filed 07/27/21 Page 2 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

                  v.                                                20-CR-184

MELANIE THOMPSON,

                        Defendant.
______________________________________________


   DECLARATION IN SUPPORT OF THE GOVERNMENT’S MOTION TO SEAL
       GOVERNMENT’S RESPONSE TO DEFENDANT’S SENTENCING
                         MEMORANDUM

          I, JEFFREY T. FIUT, declare the following under 28 U.S.C. § 1746, and state that

under penalty of perjury the following is true and correct to the best of my knowledge and

belief:


          1.      I am a Special Assistant United States Attorney for the Western District of New

York and am assigned to my office=s file concerning the above-captioned matter.



          2.      This declaration is submitted in support of the government’s motion to file its

response to the defendant’s sentencing memorandum under seal.



          3.      On July 8, 2021 the defendant filed her sentencing memorandum under seal.

The government’s response to the defendant’s sentencing memorandum contains information

regarding one of the minor victims in this case that could lead to the disclosure of the victim’s

identity. The government included this information in its response in order to respond to

certain arguments raised by the defendant in her sentencing memorandum. Therefore,

                                                 2
            Case 1:20-cr-00184-JLS Document 28 Filed 07/27/21 Page 3 of 3




pursuant to 18 U.S.C. § 3509(d), the government requests that its response to the defendant’s

sentencing memorandum be filed under seal.



       4.      The government will submit its response to the defendant’s sentencing

memorandum directly to the Court in a sealing envelope.



       WHEREFORE, the government respectfully requests that the Court grant the

government’s motion to seal its response to the defendant’s sentencing memorandum and file

said response under seal.


       DATED: Buffalo, New York, July 27, 2021.

                                                  JAMES P. KENNEDY, JR.
                                                  United States Attorney

                                          BY:     s/Jeffrey T. Fiut
                                                  Special Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  Western District of New York
                                                  138 Delaware Avenue
                                                  Buffalo, New York 14202
                                                  (716) 843-5796
                                                  Jeffrey.Fiut@usdoj.gov




                                             3
